Case 1:20-bk-11435-MB        Doc 314 Filed 12/26/20 Entered 12/26/20 11:11:01                Desc
                              Main Document    Page 1 of 18



                         UNITED STATES BANKRUPTCY COURT

                          CENTRAL DISTRICT OF CALIFORNIA


  In re:                                           Chapter 11

                                                   Case No.: 1:20-bk-11435-MB
  GLOSTATION USA, INC., a Delaware
  corporation, et al.                              Jointly Administered

                                                 [No Hearing Required Unless Requested]
  Debtors.



APPLICATION OF THE OFFICAL COMMITTEE OF UNSECURED CREDITORS FOR
AN ORDER PURSUANT TO 11 U.S.C. §§ 328 AND 1103, FED. R. BANKR. P. 2014, AND
LOCAL RULE 2014-1, AUTHORIZING AND APPROVING THE EMPLOYMENT AND
RETENTION OF DUNDON ADVISERS LLC AS FINANCIAL ADVISOR NUNC PRO
TUNC TO OCTOBER 2, 2020

TO THE HONORABLE MARTIN R. BARASH, UNITED STATES BANKRUPTCY

JUDGE, THE OFFCIE OF THE UNITED STATES TRUSTEE, AND ALL OTHER

INTERESTED PARTIES

               The Official Committee of Unsecured Creditors (the “Committee”) appointed in

the bankruptcy cases of the above captioned debtors and debtors-in-possession (the “Debtors”)

submits this application (the “Application”) for entry of an order authorizing and approving the

employment and retention of Dundon Advisers LLC (“Dundon Advisers”) as financial advisor to

the Committee in connection with the Debtors’ chapter 11 cases (the “Chapter 11 Cases”), nunc

pro tunc to October 2, 2020, pursuant to § 328(a) and 1103 of title 11 of the United States Code

(the “Bankruptcy Code”), Rule 2014 of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”), and Rule 2014-1 of the Local Rules of Bankruptcy Practice and Procedures

of the United States Bankruptcy Court for the Central District of California (the “Local Rules”).
Case 1:20-bk-11435-MB         Doc 314 Filed 12/26/20 Entered 12/26/20 11:11:01                Desc
                               Main Document    Page 2 of 18



In support of the Application, the Committee submits the Declaration of Matthew Dundon (the

“Dundon Declaration”), a principal of Dundon Advisers, attached hereto as Exhibit A. In further

support of the Application, the Committee respectfully states as follows:

                                     Jurisdiction and Venue

       1.      This Court has jurisdiction over this Application pursuant to 28 U.S.C. §§ 157 and

1334. Venue is proper in this District pursuant to 28 U.S.C. §§ 1408 and 1409.

       2.      The statutory predicates for the relief sought herein are sections 328(a) and 1103 of

the Bankruptcy Code. Relief is also proper pursuant to Bankruptcy Rule 2014 and Local Rule

2014-1.

                                           Background

       3.      On August 13, 2020 (the “Petition Date”), the Debtors each filed voluntary petitions

for relief under the Bankruptcy Code in the United States Bankruptcy Court for the Central District

of California (the “Court”) commencing these Chapter 11 Cases.

       4.      Pursuant to sections 1107 and 1108 of the Bankruptcy Code, the Debtors are

continuing to operate their businesses and their properties as debtors in possession.

       5.      On September 17, 2020, the Office of the United States Trustee appointed the

Committee pursuant to section 1102(a)(1) of the Bankruptcy Code [Docket No. 127]. On October

2, 2020, the Committee met telephonically and engaged Dundon Advisers as its financial advisor

in these Chapter 11 Cases.

       Relief Requested

       6.      By this Application, the Committee requests entry an order approving the

employment and retention of Dundon Advisers as the Committee’s financial advisor, nunc pro

tunc to October 2, 2020, which is the date on which Dundon Advisers began rendering services to
Case 1:20-bk-11435-MB         Doc 314 Filed 12/26/20 Entered 12/26/20 11:11:01                Desc
                               Main Document    Page 3 of 18



the Committee. The Committee seeks to retain Dundon Advisers to perform financial advisory

services for the Committee, in accordance with the terms set forth in this Application, pursuant to

sections 328(a) and 1103(a) of the Bankruptcy Code.

                       The Retention of Dundon Advisers is Warranted

       7.      Dundon Advisers is a financial advisory firm whose professionals’ experience with

distressed assets and the bankruptcy process goes back to the 1990’s and which has a leading

national platform particularly focused on litigation claims in bankruptcy. Dundon Advisers is or

recently was financial adviser or co-financial adviser to the Official Committees of Unsecured

Creditors appointed in the Alpha Entertainment (XFL), BeavEx, Comcar, Celadon, Juno USA,

Fuse Media, iPic Theatres, Impresa Aerospace, LBI Media, Loot Crate, Maines Paper & Food,

Mallinckrodt, Proteus Digital Health, Open Road Films, SIW Holdings, YogaWorks, YouFit and

Vector Launch cases in Delaware; the All American Oil and Gas and Remnant Oil Company cases

in the Western District of Texas; the Eco-Stim cases in the Southern District of Texas; the Golds

Gym, Studio Movie Grill and LaSalle Group cases in the Northern District of Texas; the Jagged

Peak cases in the District of Nevada; the Slidebelts case in the Eastern District of California; the

Frank Theatres, Congoleum and Video Corporation of America cases in the District of New Jersey;

the Goodrich Quality Theatres cases in the Western District of Michigan; the Valmiera Glass case

in the Northern District of Georgia; the K&W Cafeterias case in the Middle District of North

Carolina, the Agera Energy, Aralez Pharmaceuticals, and McClatchy Company cases in the

Southern District of New York; the Wave Computing Inc. cases in the Northern District of

California, and the 1 Global Capital cases in the Southern District of Florida. Dundon Advisers

is or was financing adviser or co-financial adviser to the Official Committee of Tort Claimants in

the PG&E cases in the Northern District of California; the Ad Hoc Noteholder Group in the
Case 1:20-bk-11435-MB        Doc 314 Filed 12/26/20 Entered 12/26/20 11:11:01               Desc
                              Main Document    Page 4 of 18



Woodbridge Group of Companies cases, the Ad Hoc Committee of Consumer and Worker

Litigation Creditors in the Hertz cases, the Ad Hoc Committee of Equity Securities Holders in the

RAIT Financial cases and the Ad Hoc Committee of Plan Participants in the Ruby Tuesday cases

in Delaware; and the Ad Hoc Committee of Individual Victims in the Purdue cases in the Southern

District of New York. All of the foregoing are highly complex Chapter 11 cases. In addition to

its service as a financial adviser to Committees, Dundon Advisers’ clients have been appointed to

scores of Official Committees of Unsecured Creditors in this and other Districts since April 2016,

and Dundon Advisers has taken an active role in the activities of many of those Committees.

Dundon Advisers also provides financial advisory and investment management services in other

bankruptcy and non-bankruptcy contexts, and Dundon Advisers’ senior professionals are regularly

appointed in fiduciary capacities such as liquidating trustees and independent board members.

       8.      Leadership in these Chapter 11 Cases for Dundon Advisers will be provided by

firm Managing Director Peter Hurwitz, a 30+ year veteran restructuring leader, corporate

executive, private equity investor, and attorney. The Committee’s selection of Dundon Advisers

as a financial advisor was based upon, among other things: (a) the Committee’s need to retain a

financial advisory firm to provide advice relevant to the scope of the Committee’s mandate; (b)

Dundon Advisers’ senior professionals’ extensive experience and excellent reputation in providing

financial advisory services in chapter 11 cases such as these Chapter 11 Cases; (c) and Dundon

Advisers’ particular knowledge and expertise in retail, media and entertainment.

       9.      The Committee determined that Dundon Advisers brought a unique blend of case-

specific knowledge, relevant experience, and expertise. The Committee believes that Dundon

Advisers’ proposed compensation structure is competitive, appropriate, and reasonable in the

context of these Chapter 11 Cases.
Case 1:20-bk-11435-MB         Doc 314 Filed 12/26/20 Entered 12/26/20 11:11:01                  Desc
                               Main Document    Page 5 of 18



                                        Scope of Services

       10.     Dundon Advisers will provide such financial advisory services to the Committee

as the Committee deems appropriate and feasible in order to advise the Committee in the course

of these Chapter 11 Cases, including, but not limited to, the following:

       •       Assistance in the analysis, review, and monitoring of the restructuring process,
               including, but not limited to, an assessment of the unsecured claims pool and
               potential recoveries for unsecured creditors;

       •       Develop a complete understanding of the Debtors’ businesses and their valuations;

       •       Determine whether there are viable alternative paths for the disposition of the
               Debtors’ assets from those being currently proposed by the Debtors;

       •       Monitor, and to the extent appropriate, assist the Debtors in efforts to develop and
               solicit transactions which would support unsecured creditor recovery;

       •       Assist the Committee in identifying, valuing, and pursuing estate causes of action,
               including, but not limited to, relating to pre-petition transactions, control person
               liability, and lender liability;

       •       Assist the Committee to address claims against the Debtors and to identify,
               preserve, value, and monetize tax assets of the Debtors;

       •       Advising the Committee in negotiations with the Debtors and third parties;

       •       Assisting the Committee in reviewing the Debtors’ financial reports, including, but
               not limited to, statements of financial affairs, schedules of assets and liabilities,
               cash budgets, and monthly operating reports;

       •       Review and provide analysis of the disclosure statement and Chapter 11 plan;

       •       Attending meetings and assisting in discussions with the Committee, the Debtors,
               the secured lenders, the U.S. Trustee, and other parties in interest and professionals;

       •       Presenting at meetings of the Committee, as well as meetings with other key
               stakeholders and parties;

       •       Performing such other advisory services for the Committee as may be necessary or
               proper in these proceedings, subject to the aforementioned scope; and

       •       Provide testimony on behalf of the Committee as and when may be deemed
               appropriate.
Case 1:20-bk-11435-MB         Doc 314 Filed 12/26/20 Entered 12/26/20 11:11:01              Desc
                               Main Document    Page 6 of 18



                                  Professional Compensation

       11.     Section 328(a) of the Bankruptcy Code provides, in relevant part, that a committee

appointed under Bankruptcy Code Section 1102 “with the court’s approval, may employ or

authorize the employment of a professional person under section 327 or 1103 of this title . . . on

any reasonable terms and conditions of employment, including on a retainer, on an hourly basis,

on a fixed or percentage fee basis, or on a contingent fee basis.” 11 U.S.C. § 328(a).

       12.     Subject to the Court’s approval and in accordance with Bankruptcy Code Section

328(a), Dundon Advisers proposes to render its services on a hourly fee basis based on the firm’s

customary hourly rates currently in effect through and including June 30, 2021 as set forth below

for the professionals currently on the team:

                   Professional                 Standard Hourly Rate
                   Alex Mazier                  $700
                   Ammar Alyemany               $400
                   April Kimm                   $525
                   Colin Breeze                 $630
                   Demetri Xistris              $550
                   Eric Reubel                  $600
                   Harry Tucker                 $475
                   HeJing Cui                   $400
                   Laurence Pelosi              $700
                   Lee Rooney                   $400
                   Matthew Dundon               $750
                   Michael Garbe                $525
                   Peter Hurwitz                $700
                   Phillip Preis                $650
                   Tabish Rizvi                 $550

       13.     Non-working travel time is billed at 50% of otherwise applicable rates. Any

professionals added to the team assigned to these Chapter 11 Cases whose rates are not set forth

above will be at rates consistent with those above based upon such professionals’ education,

expertise, and experience.

       14.     Dundon Advisers will be reimbursed for its reasonable and necessary out-of-pocket
Case 1:20-bk-11435-MB         Doc 314 Filed 12/26/20 Entered 12/26/20 11:11:01               Desc
                               Main Document    Page 7 of 18



expenses (which shall be charged at cost) incurred in connection with this engagement, such as

travel, lodging, duplicating, research, messenger, and telephone charges. Dundon Advisers will

charge for these expenses at rates consistent with or discounted to charges made to other Dundon

Advisers clients and subject to the guidelines of the U.S. Trustee.

       15.      Dundon Advisers will maintain detailed records of fees and expenses incurred in

connection with the rendering of the legal services described above, in accordance with applicable

rules and guidelines.

       16.      In light of the foregoing, the Committee believes that Dundon Advisers’ fee

structure is reasonable, market-based, and designed to fairly compensate Dundon Advisers for its

work in these Chapter 11 Cases.

                          Disinterestedness; Lack of Adverse Interest

       17.      To the best of the Committee’s knowledge and based on the Dundon Declaration,

the Committee submits that Dundon Advisers is a “disinterested person” as that term is defined in

Bankruptcy Code Section 101(14). The Committee submits that Dundon Advisers currently

neither holds nor represents any interest adverse to the Debtors’ estates or the Committee, except

as set forth in the Dundon Declaration. Further, except as set forth in the Dundon Declaration,

Dundon Advisers has no connection with any Debtors, creditor, other party-in-interest, their

respective attorneys and accountants, the U.S. Trustee, or any person employed in the office of the

U.S. Trustee.

       18.      Dundon Advisers will not, while employed by the Committee, represent any other

entity having an adverse interest in connection with these Chapter 11 Cases.

       19.      The Committee has been informed that Dundon Advisers is conducting an ongoing

review of its files to ensure that no disqualifying circumstances arise. To the extent that Dundon
Case 1:20-bk-11435-MB         Doc 314 Filed 12/26/20 Entered 12/26/20 11:11:01                Desc
                               Main Document    Page 8 of 18



Advisers discovers any connection with any interested party or enters into any new relationship

with any interested party, Dundon Advisers will promptly supplement its disclosure to the Court.

       20.     The Committee submits that the employment of Dundon Advisers on the terms and

conditions set forth herein is in the best interests of the Committee and its constituency. Nunc pro

tunc relief is warranted with respect to Dundon Advisers’ retention. The Committee requests that

Dundon Advisers’ retention be made effective as of October 2, 2020, in order to allow Dundon

Advisers to be compensated for the work it performed for the Committee as of and following the

date it was retained, subject to the Court’s consideration and approval of this Application. Due to

the size and complex nature of these Chapter 11 Cases, as well as the expedited schedule

occasioned by the Debtors seeking relief during the early stages of these Chapter 11 Cases, there

was an immediate need for Dundon Advisers to perform services for the Committee upon its

retention. The Committee submits that under the circumstances, retroactive approval to October 2,

2020, the date of Dundon Advisers’ retention, is warranted.

                         Statement Regarding U.S. Trustee Guidelines

       21.     In accordance with the U.S. Trustee Guidelines, Dundon Advisers shall apply for

compensation for professional services rendered and reimbursement of expenses incurred in

connection with the Chapter 11 Cases in compliance with sections 330 and 331 of the Bankruptcy

Code and applicable provisions of the Bankruptcy Rules, Local Rules, and any other applicable

procedures and orders of the Court. Dundon Advisers also intends to make every effort to comply

with the U.S. Trustee’s requests for information and additional disclosures as set forth in the U.S.

Trustee Guidelines, both in connection with this Application and the interim and final applications

to be filed by Dundon Advisers in these Chapter 11 Cases.
Case 1:20-bk-11435-MB          Doc 314 Filed 12/26/20 Entered 12/26/20 11:11:01              Desc
                                Main Document    Page 9 of 18



                                               Notice

               Notice of this Application will be provided to [Counsel to insert].

                                         No Prior Request

               No previous application for the relief requested herein has been made to this or any

other court.

               WHEREFORE, the Committee respectfully requests entry of an order substantially

in the form attached hereto as Exhibit A, authorizing the Committee to employ and retain Dundon

Advisers as financial advisor to the Committee, nunc pro tunc to October 2, 2020 and granting

such other and further relief as is just and proper.


Dated: December 18, 2020



Daniel Mullin
DKMullin Architects
Chairman of Official Committee of Unsecured Creditors
Case 1:20-bk-11435-MB         Doc 314 Filed 12/26/20 Entered 12/26/20 11:11:01                Desc
                              Main Document     Page 10 of 18



                         UNITED STATES BANKRUPTCY COURT

                          CENTRAL DISTRICT OF CALIFORNIA


  In re:                                           Chapter 11

                                                   Case No.: 1:20-bk-11435-MB
  GLOSTATION USA, INC., a Delaware
  corporation, et al.                              Jointly Administered

                                                  [No Hearing Required Unless Requested]
  Debtors.



ORDER AUTHORIZING THE EMPLOYMENT AND RETENTION OF DUNDON
ADVISERS LLC AS FINANCIAL ADVISOR FOR THE OFFICIAL COMMITTEE OF
UNSECURED CREDITORS NUNC PRO TUNC TO OCTOBER 2, 2020

               Upon the application (the “Application”) of the Official Committee of Unsecured

Creditors (the “Committee”) of the above-captioned Debtors and Debtors in possession (the

“Debtors”), for entry of an order authorizing the Committee to employ and retain Dundon Advisers

LLC (“Dundon Advisors”) as its financial advisors nunc pro tunc to October 2, 2020; and upon

consideration of the Declaration of Matthew Dundon in support of the Application (the “Dundon

Declaration”); and the Court having found that it has jurisdiction over this matter pursuant to 28

U.S.C. §§ 157 and 1334; and the Court having found that venue is proper in this district pursuant

to 28 U.S.C. §§ 1408 and 1409; and the Court having found that this matter is a core proceeding

pursuant to 28 U.S.C. § 157(b); and the Court being satisfied that notice of the Application and the

opportunity for a hearing on the Application was appropriate under the particular circumstances

and no further or other notice need be given; and the Court having determined that it may enter a

final order consistent with Article III of the United States Constitution; and the Court being

satisfied, based on the representations made in the Application and the Dundon Declaration, that

Dundon Advisers does not represent or hold any interest adverse to the Debtors or their estates
Case 1:20-bk-11435-MB         Doc 314 Filed 12/26/20 Entered 12/26/20 11:11:01                Desc
                              Main Document     Page 11 of 18



concerning the matters upon which Dundon Advisers has been and is to be employed, and that

Dundon Advisers is a “disinterested person” as such term is defined in section 101(14) of the

Bankruptcy Code; and the Court having found that the employment and retention of Dundon

Advisers LLC is necessary and in the best interest of the Committee; and after due deliberation

and sufficient cause appearing therefor, it is hereby ORDERED that:

   1.          The Application is granted to the extent set forth herein.

   2.          In accordance with sections 328(a) and 1103(a) of the Bankruptcy Code,

Bankruptcy Rule 2014, and Local Rule 2014-1, the Committee is authorized to employ and retain

Dundon Advisers as its financial advisor, nunc pro tunc to October 2, 2020 on the terms and

conditions set forth in the Application and the Dundon Declaration.

   3.          Dundon Advisers shall apply for compensation in accordance with the procedures

set forth in sections 328, 330, and 331 of the Bankruptcy Code and such Bankruptcy Rules as may

then be applicable, from time to time, and such procedures as may be fixed by order of this Court.

   4.          Notwithstanding anything to the contrary in the Application, Dundon Advisers

shall not seek reimbursement of any fees or costs arising from the defense of any of Dundon

Advisers’ fee applications in these Chapter 11 Cases.

   5.          The Committee and Dundon Advisers are authorized to take all actions they deem

necessary and appropriate to effectuate the relief granted pursuant to this Order in accordance with

the Application.

   6.          The terms and conditions of this Order shall be immediately effective and

enforceable upon its entry.

   7.          The Court shall retain jurisdiction with respect to all matters arising or related to

the implementation of this order.
Case 1:20-bk-11435-MB         Doc 314 Filed 12/26/20 Entered 12/26/20 11:11:01                 Desc
                              Main Document     Page 12 of 18



                                           EXHIBIT A

                                      (Dundon Declaration)


                         UNITED STATES BANKRUPTCY COURT

                          CENTRAL DISTRICT OF CALIFORNIA


  In re:                                            Chapter 11

                                                    Case No.: 1:20-bk-11435-MB
  GLOSTATION USA, INC., a Delaware
  corporation, et al.                               Jointly Administered

                                                   [No Hearing Required Unless Requested]
  Debtors.



    DECLARATION OF MATTHEW DUNDON IN SUPPORT OF APPLICATION
  PURSUANT TO FED. R. BANKR. P. 2014(A) FOR ENTRY OF AN ORDER UNDER
SECTION 1103 OF THE BANKRUPTCY CODE AUTHORIZING THE EMPLOYMENT
AND RETENTION OF DUNDON ADVISERS LLC AS FINANCIAL ADVISOR TO THE
           OFFICIAL COMMITTEE OF UNSECURED CREDITORS
                  NUNC PRO TUNC TO OCTOBER 2, 2020

I, MATTHEW DUNDON, declare under penalty of perjury as follows:

               I am a Principal of Dundon Advisers LLC (“Dundon Advisers”) and am duly

authorized to execute this declaration on behalf of Dundon Advisers. I submit this declaration (the

“Declaration”) in support of the application (the “Application”) for entry of an order authorizing

the employment and retention of Dundon Advisers as financial advisor for the Official Committee

of Unsecured Creditors (the “Committee”) nunc pro tunc to October 2, 2020. Unless otherwise

stated, I have personal knowledge of the facts stated herein. To the extent any information

disclosed herein requires amendment or modification upon Dundon Advisers’ completion of

further review or as additional party-in-interest information becomes available to it, a supplemental

declaration will be submitted to the Court reflecting such amended or modified information.
Case 1:20-bk-11435-MB         Doc 314 Filed 12/26/20 Entered 12/26/20 11:11:01                Desc
                              Main Document     Page 13 of 18



                                Dundon Advisers’ Qualifications

               1.      Dundon Advisers is a financial advisory firm whose professionals’

experience with distressed assets and the bankruptcy process goes back to the 1990’s and which

has a leading national platform particularly focused on litigation claims in bankruptcy. Dundon

Advisers is or recently was financial adviser or co-financial adviser to the Official Committees of

Unsecured Creditors appointed in the Alpha Entertainment (XFL), BeavEx, Comcar, Celadon,

Juno USA, Fuse Media, iPic Theatres, Impresa Aerospace, LBI Media, Loot Crate, Maines Paper

& Food, Mallinckrodt, Proteus Digital Health, Open Road Films, SIW Holdings, YogaWorks,

YouFit and Vector Launch cases in Delaware; the All American Oil and Gas and Remnant Oil

Company cases in the Western District of Texas; the Eco-Stim cases in the Southern District of

Texas; the Golds Gym, Studio Movie Grill and LaSalle Group cases in the Northern District of

Texas; the Jagged Peak cases in the District of Nevada; the Slidebelts case in the Eastern District

of California; the Frank Theatres, Congoleum and Video Corporation of America cases in the

District of New Jersey; the Goodrich Quality Theatres cases in the Western District of Michigan;

the Valmiera Glass case in the Northern District of Georgia; the K&W Cafeterias case in the

Middle District of North Carolina, the Agera Energy, Aralez Pharmaceuticals, and McClatchy

Company cases in the Southern District of New York; the Wave Computing Inc. cases in the

Northern District of California, and the 1 Global Capital cases in the Southern District of Florida.

Dundon Advisers is or was financing adviser or co-financial adviser to the Official Committee of

Tort Claimants in the PG&E cases in the Northern District of California; the Ad Hoc Noteholder

Group in the Woodbridge Group of Companies cases, the Ad Hoc Committee of Consumer and

Worker Litigation Creditors in the Hertz cases, the Ad Hoc Committee of Equity Securities

Holders in the RAIT Financial cases and the Ad Hoc Committee of Plan Participants in the Ruby
Case 1:20-bk-11435-MB         Doc 314 Filed 12/26/20 Entered 12/26/20 11:11:01               Desc
                              Main Document     Page 14 of 18



Tuesday cases in Delaware; and the Ad Hoc Committee of Individual Victims in the Purdue cases

in the Southern District of New York. All of the foregoing are highly complex Chapter 11 cases.

In addition to its service as a financial adviser to Committees, Dundon Advisers’ clients have been

appointed to scores of Official Committees of Unsecured Creditors in this and other Districts since

April 2016, and Dundon Advisers has taken an active role in the activities of many of those

Committees. Dundon Advisers also provides financial advisory and investment management

services in other bankruptcy and non-bankruptcy contexts, and Dundon Advisers’ senior

professionals are regularly appointed in fiduciary capacities such as liquidating trustees and

independent board members.

               2.      I believe that the Committee has selected Dundon Advisers as its financial

advisor based upon, among other things: (a) the Committee’s need to retain a financial advisory

firm to provide advice relevant to the scope of the Committee’s mandate; (b) Dundon Advisers’

senior professionals’ extensive experience and excellent reputation in providing financial advisory

services in chapter 11 cases such as these cases; and (c) Dundon Advisers’ and its professionals’

extensive experience in the retail and entertainment fields.

               3.      I further believe that the Committee determined that Dundon Advisers will

bring a unique blend of case-specific knowledge, relevant experience, and expertise given the

firm’s experience and familiarity with the Debtors.

                                   Professional Compensation

               4.      Subject to the Court’s approval and in accordance with Bankruptcy Code

Section 328(a), I will cause Dundon Advisers to render its services on a hourly fee basis based on

the firm’s customary hourly rates currently in effect through and including June 30, 2021 as set

forth below for the professionals currently on the team:
Case 1:20-bk-11435-MB        Doc 314 Filed 12/26/20 Entered 12/26/20 11:11:01                 Desc
                             Main Document     Page 15 of 18



                    Professional                Standard Hourly Rate
                    Alex Mazier                 $700
                    Ammar Alyemany              $400
                    April Kimm                  $525
                    Colin Breeze                $630
                    Demetri Xistris             $550
                    Eric Reubel                 $600
                    Harry Tucker                $475
                    HeJing Cui                  $400
                    Laurence Pelosi             $700
                    Lee Rooney                  $400
                    Matthew Dundon              $750
                    Michael Garbe               $525
                    Peter Hurwitz               $700
                    Phillip Preis               $650
                    Tabish Rizvi                $550

               5.     Non-working travel time is billed at 50% of otherwise applicable rates. Any

professionals added to the team assigned to these Chapter 11 Cases whose rates are not set forth

above will be at rates consistent with those above based upon such professionals’ education,

expertise, and experience.

               6.     Dundon Advisers will be reimbursed for its reasonable and necessary out-

of-pocket expenses (which shall be charged at cost) incurred in connection with this engagement,

such as travel, lodging, duplicating, research, messenger, and telephone charges. Dundon Advisers

will charge for these expenses at rates consistent with or discounted to charges made to other

Dundon Advisers clients and subject to the guidelines of the U.S. Trustee.

               7.     Dundon Advisers will maintain detailed records of fees and expenses

incurred in connection with the rendering of the professional services described above, in

accordance with applicable rules and guidelines.

               8.     I believe that this fee structure is reasonable, market-based, and designed to

fairly compensate Dundon Advisers for its work in these Chapter 11 Cases.
Case 1:20-bk-11435-MB          Doc 314 Filed 12/26/20 Entered 12/26/20 11:11:01                   Desc
                               Main Document     Page 16 of 18



                                          Disinterestedness

                9.      Neither Dundon Advisers, any director, officer, or employee thereof, nor I,

insofar as I have been able to ascertain, represents any interest adverse to that of the Debtors’

estates in the matters upon which the Committee seeks to engage Dundon Advisers, and I believe

the firm to be a “disinterested person” within the meaning of Bankruptcy Code Section 101(14).

                10.     From time to time, Dundon Advisers has provided services, and likely will

continue to provide services to certain creditors of the Debtors and various other parties adverse

to the Debtors in matters wholly unrelated to these Chapter 11 Cases. As described below,

however, Dundon Advisers has undertaken a detailed search to determine and to disclose whether

it is providing or has provided services to any significant creditor, investors, insider, or other party

in interest in such unrelated matters.

                11.     Dundon Advisers provides services in connection with numerous cases,

proceedings, and transactions unrelated to these Chapter 11 Cases. Those unrelated matters

involve numerous attorneys, financial advisors, and creditors, some of whom may be claimants or

parties with actual or potential interests in these Chapter 11 Cases or may represent such parties.

                12.     Dundon Advisers’ personnel may have business associations with certain

creditors of the Debtors unrelated to these Chapter 11 Cases. In addition, in the ordinary course

of its business, Dundon Advisers may engage counsel or other professionals in unrelated matters

who now represent, or who may in the future represent, creditors or other parties in interest in these

Chapter 11 Cases.

                13.     In connection with the preparation of this Declaration, Dundon Advisers

conducted a review of its (and its employees’) contacts with the Debtors, their non-Debtors

affiliates, and certain entities holding large claims against or interests in the Debtors that were
Case 1:20-bk-11435-MB          Doc 314 Filed 12/26/20 Entered 12/26/20 11:11:01                  Desc
                               Main Document     Page 17 of 18



made known to Dundon Advisers by counsel to the Debtors in these cases.

               14.     Based on the results of its review, Dundon Advisers (including its

employees) does not have a relationship with any of the parties in matters related to these

proceedings.

               16.     Further, as part of its diverse practice, Dundon Advisers is involved in

numerous cases, proceedings, and transactions that involve many different professionals, including

attorneys, accountants, and financial consultants, who may represent claimants and parties-in-

interest in these Chapter 11 Cases. Further, Dundon Advisers (including its employees) has

performed in the past, and may perform in the future, consulting services for various attorneys and

law firms, and has been represented by several attorneys and law firms, some of whom may be

involved in these proceedings. Based on Dundon Advisers’ current knowledge of the professionals

involved, and to the best of my knowledge, none of these relationships creates interests materially

adverse to the Debtors, and none is in connection with these Chapter 11 Cases.

               17.     On a going forward basis, Dundon Advisers shall disclose any and all facts

that may have a bearing on whether the firm and/or any individuals working on the engagement

hold or represent any interest adverse to the Debtors, their creditors, or other parties-in-interest.

               18.     To the best of my knowledge, neither I, Dundon Advisers, nor any of its

employees is a “creditor” of any of the Debtors within the meaning of section 101(1) of the

Bankruptcy Code; a holder of any of the Debtors’ outstanding debt, equity or preferred stock

investments; is or has been an insider of any of the Debtors; or is so connected with the Judges of

the United States Bankruptcy Court for the Central District of California, the U.S. Trustee or the

Assistant Trustee, or Trial Attorneys for the Office of the U.S. Trustee, as to render the

employment of Dundon Advisers as financial advisor for the Committee inappropriate under
Case 1:20-bk-11435-MB         Doc 314 Filed 12/26/20 Entered 12/26/20 11:11:01                  Desc
                              Main Document     Page 18 of 18



Bankruptcy Rule 5002(b).

                19.    None of Dundon Advisers, any director, officer, or employee thereof, nor I,

insofar as I have been able to ascertain, is or was a director, officer, or employee of the Debtors as

defined in Bankruptcy Code Sections 101(14)(B) or (C) within two years before the date of filing

of the Debtors’ Chapter 11 Cases.

                20.    On the basis of the above, I believe Dundon Advisers to be a “disinterested

person” within the meaning of Bankruptcy Code Section 101(14).

                Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing

is true and correct.

Dated: December 24, 2020




Matthew J. Dundon
